Citation Nr: 1645677	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  07-14 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension with coronary artery disease.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

4.  Entitlement to service connection for allergies.

5.  Entitlement to service connection for a neck disability.

6.  Entitlement to service connection for type 2 diabetes mellitus.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1971 to April 1972.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO), and from a November 2011 rating decision of the Montgomery, Alabama VA RO.  The record is now in the jurisdiction of the Montgomery RO.

In May 2012, three of the issues [i.e., whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability (to include PTSD), whether new and material evidence has been received to reopen a claim of service connection for hypertension with coronary artery disease, and entitlement to service connection for allergies] were remanded [by a Veterans Law Judge (VLJ) other than the undersigned] for additional development and to satisfy notice requirements.

In February 2015, all six issues were remanded [by the same VLJ who authored the May 2012 remand] for the Veteran to be scheduled for a videoconference hearing before a VLJ of the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

Pursuant to the Board's February 2015 remand, the AOJ mailed the Veteran a letter in June 2016 to notify him that he had been scheduled for a videoconference hearing before a VLJ of the Board which would take place on July 18, 2016.  The Board notes that this June 2016 notice letter was mailed to the wrong zip code.  Because the Veteran's mailing address consists of a P.O. Box number, this zip code error may have resulted in him not receiving the notice letter at all, and there is no evidence of record which confirms that he received this letter.

The Veteran did not report to his July 18, 2016 videoconference hearing.  Thereafter, in October 2016, he re-submitted copies of two documents (i.e., his May 2014 VA Form 9 and his August 2014 request for a videoconference hearing), indicating that he still wished to have a hearing before the Board for the issues on appeal.

Because the Veteran may not have received adequate notice of his July 18, 2016 hearing, the Board finds that such hearing should be rescheduled (with a notice letter mailed to him at his correct address).

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a videoconference hearing before a VLJ of the Board addressing the issues of whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability (to include PTSD), whether new and material evidence has been received to reopen a claim of service connection for hypertension with coronary artery disease, whether new and material evidence has been received to reopen a claim of service connection for a low back disability, entitlement to service connection for allergies, entitlement to service connection for a neck disability, and entitlement to service connection for type 2 diabetes mellitus.  The Veteran and his representative are to be notified by letter of the date, time, and place of that hearing.  The AOJ must ensure that this notice letter is mailed to the Veteran at his correct address.  Those issues should thereafter be processed in accordance with established appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

